 

 

 

Qase 4:19-cr-00690-JAS-LCK Document 48
1| MICHAEL BAILEY
United States Attorney
2| District of Arizona
ADAM D. ROSSI
3| Assistant U.S. Attorney
United States Courthouse
4| 405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
5 | Telephone: 520-620-7300
Email: adam.rossi2@usdoj.gov
6| Attorneys for Plaintiff
7
8
9
10 UNITED STATES OF AMERICA,
11 Plaintiff,
12 vs.
13
4 Alexander True Norman,
Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
' 28

 

Filed 10/10/19 Page 1 of 2

[

 

 

 

BY.

 

_ FILED LODGED
___ RECEIVED COPY
OCT 10 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF ARIZONA
DEPUTY

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

CR 19-690-TUC-JAS (LCK)

MOTION FOR PSYCHO-SEXUAL
EXAMINATION

The United States of America, by and through its attorneys, MICHAEL BAILEY,
United States Attorney for the District of Arizona, and ADAM D. ROSSI, Assistant U.S.
Attorney, hereby moves pursuant to the terms of the plea agreement filed in this case, and
18 U.S.C. Section 3552(b), for a presentence psychosexual assessment of the defendant,
which shall include but not be limited to, physiological testing and a polygraph
examination, and shall be performed in accordance with the provider’s standards and
practice. Pursuant to the agreement between the parties, and at, the direction of the
Probation Department, the study shall be conducted by Mountain Valley Counseling
Associates, 1021 E. Palmdale, Suite 110, Tucson, AZ 85714, phone (480) 962-7808, or

 
 

o HN NHN WT FR WH WH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cr-00690-JAS-LCK Document 48 Filed 10/10/19 Page 2 of 2

such other ATSA-certified provider as may be approved of in writing and in advance by

the U.S. Probation Department.

Respectfully submitted this \0_ day of _OGtoba_, 2019.

MICHAEL BAILEY
United States Attorney
District of Arizona

 

Loto) 1%

Date Assistant U.S. Attorney

 
